Bleckley, Judge.
1. When an attorney at law is ruled for not paying over money collected, Ms answer to the rule is traversable; and the issue thus formed is for trial by a jury. Code, §§ 3950, 3953, 3954.
2. The verdict is not without sufficient evidence to support it, on the special matter put in issue by the answer and the traverse.
3. An attorney at law is an officer of court, and a rule absolute against Mm may be enforced by attachment for contempt, or by execution against his property, at the option of the plaintiff. Code, §3956.
4. Where the record is silent as to demand upon the attorney for the money before the rule was brought, and no point on demand seems to have been made in the court below, and where the sole cause shown by the answer against maldng the rule absolute was, that the money had not been collected, and the answer has been found untrue by the jury, the judgment maMng the rule absolute will not be disturbed because no evidence of demand is in the record. In respect to the $60.00 admitted to have been collected and paid over, there was no recovery had or contended for.
Judgment affirmed.